Citation Nr: 1622338	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-29 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for chronic fatigue syndrome. 

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for sinusitis.  

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for memory loss.  

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for fibromyalgia (previously claimed as joint pain).

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for memory loss.  

8.  Entitlement to service connection for fibromyalgia (previously claimed as joint pain).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1982 to September 1982 and from December 1990 to May 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans' Affairs (VA). 

In September 2015, a videoconference hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for fibromyalgia (previously claimed as joint pain), memory loss, sinusitis and chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection for muscle joint pain, memory loss, sinusitis and chronic fatigue syndrome was last denied in an April 2009 rating decision.  The evidence added to the record with regard to fibromyalgia, memory loss, sinusitis and chronic fatigue syndrome since the April 2009 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

The April 2009 rating decision denying service connection for muscle joint pain, memory loss, sinusitis and chronic fatigue syndrome is final.  New and material evidence to reopen the claims for service connection for fibromyalgia, memory loss, sinusitis and chronic fatigue syndrome has been received and the claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claims for entitlement to service connection for fibromyalgia, memory loss, sinusitis and chronic fatigue syndrome.  In an April 2009 rating decision, service connection for sinusitis, muscle joint pain, memory loss and chronic fatigue syndrome was denied.  The RO found that the evidence failed to show that the disabilities were incurred in or caused by service.  The Veteran did not appeal that decision or submit new and material evidence within one year.  The decision became final.

After reviewing all of the evidence of record available at the time of the April 2009 rating decision and in light of the evidence received since that decision to include the March 2010 lay statement from Srgt. B discussing his service with the Veteran in Southwest Asia and the Veteran's resulting health problems, to include chronic joint pain, chronic fatigue and chronic sinus infections and in light of the recent assertions of the Veteran that his memory loss is secondary to his fibromyalgia and/or chronic fatigue syndrome, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claims of entitlement to service connection.  Accordingly, the claims are reopened.


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for chronic fatigue syndrome is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for sinusitis is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for memory loss is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for fibromyalgia (previously claimed as joint pain) is granted to this extent only.


REMAND

Having reopened the claims for entitlement to service connection for fibromyalgia, memory loss, sinusitis and chronic fatigue syndrome the Board finds that further development is needed.  To that end, the Veteran claims that before service he was active but since his service in Southwest Asia he has had muscle soreness and tiredness.  According to the Veteran, his sinus problems started during service and have continued since that time.  He also believes that his memory loss is secondary to his fibromyalgia and/or chronic fatigue syndrome.  

The Board notes that the Veteran is a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317 (2015) and his signs or symptoms can be considered signs or symptoms of undiagnosed illness.  Id.  The Veteran has not been afforded a VA examination in relation to his claims.  Accordingly, a remand is warranted to afford the Veteran such an examination.  On remand, ongoing VA and private treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA treatment records related to the Veteran's disabilities on appeal.  

2. Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disabilities on appeal.  All attempts to procure such records must be documented in the file.  

3. Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of his fibromyalgia, memory loss, sinusitis and chronic fatigue syndrome.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  

After examination and review of the record, the examiner must render an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the appellant has fibromyalgia, memory loss, sinusitis and/or chronic fatigue syndrome that is related to service.  The examiner must address whether any of the above disabilities are a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

The examiner must also address whether the Veteran has memory loss that was caused and/or aggravated (i.e., worsened) beyond the natural progress by his fibromyalgia and/or chronic fatigue syndrome.  If aggravation is found, the examiner must identify the baseline level of severity of the nonservice-connected disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

A complete, well-reasoned rationale must be provided for all opinions offered.  

4. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

5. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


